      Case 3:18-cv-02730-N Document 5 Filed 11/08/18               Page 1 of 8 PageID 24


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

LARISSA CLARK,                                 §
     Plaintiff,                                §
                                               §     CIVIL ACTION NO. 3:18-cv-02730-N
vs.                                            §
                                               §
TECOMAX, LLC,                                  §
    Defendant.                                 §

                              DEFENDANT’S ORIGINAL ANSWER

       Defendant Tecomax, LLC files the following Original Answer to Plaintiff’s Original

Complaint and Jury Demand (the “Complaint”) filed by Plaintiff Larissa Clark and would show

this Court as follows:

                                           ANSWER

       1.      Defendant admits the allegations of Paragraph 1 of the Complaint.

       2.      Defendant admits the allegations of Paragraph 2 of the Complaint.

       3.      Defendant denies all of the allegations of Paragraph 3 of the Complaint.

Defendant specifically denies that it was Plaintiff’s “employer” under the Family and Medical

Leave Act of 1993 (“FMLA”), as that term is defined in 29 U.S.C. §2611(4)(A)(i), specifically

denies that it was Plaintiff’s “employer” under the Fair Labor Standards Act (“FLSA”), as that

term is defined in 29 U.S.C. §203(d), and specifically denies that it was Plaintiff’s “employer” as

that term is defined in 42 U.S.C. §2000e(b).

       4.      Defendant denies the allegations of Paragraph 4 of the Complaint.

       5.      Defendant admits the allegations of Paragraph 5 of the Complaint.

       6.      Defendant admits the allegations of Paragraph 6 of the Complaint.

       7.      Defendant admits the allegations of Paragraph 7 of the Complaint.



Defendant’s Original Answer                                                          Page 1
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18              Page 2 of 8 PageID 25


       6.      Defendant admits the allegations of the second Paragraph 6 of the Complaint.

       7.      Defendant admits the allegations of the second Paragraph 7 of the Complaint.

       8.      Defendant admits the allegations of the first sentence of Paragraph 8 of the

Complaint. Defendants denies the remaining allegations of Paragraph 8 of the Complaint.

       9.      Defendant denies the allegations of Paragraph 9 of the Complaint.

       10.     Defendant admits the allegations of Paragraph 10 of the Complaint.

       11.     Defendant denies the allegations of the first sentence of Paragraph 11 of the

Complaint. Defendants admit the allegations of the second sentence of Paragraph 11.

       12.     Defendant denies the allegations of Paragraph 12 of the Complaint.

       13.     Defendant denies the allegations of Paragraph 13 of the Complaint.

       14.     Defendant denies the allegations of Paragraph 14 of the Complaint.

       15.     Defendant admits the allegations of Paragraph 15 of the Complaint.

       16.     Defendant denies the allegations of Paragraph 16 of the Complaint.

       17.     Defendant denies the allegations of Paragraph 17 of the Complaint.

       18.     Defendant denies the allegations of Paragraph 18 of the Complaint.

       19.     Defendant denies the allegations of Paragraph 19 of the Complaint.

       20.     Defendant denies the allegations of Paragraph 20 of the Complaint.

       21.     Defendant denies the allegations of Paragraph 21 of the Complaint.

       22.     Defendant denies the allegations of Paragraph 22 of the Complaint.

       23.     Defendant denies the allegations of Paragraph 23 of the Complaint.

       24.     Defendant denies the allegations of Paragraph 24 of the Complaint.

       25.     Defendant denies the allegations of Paragraph 25 of the Complaint.

       26.     Defendant denies the allegations of Paragraph 26 of the Complaint.



Defendant’s Original Answer                                                         Page 2
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18              Page 3 of 8 PageID 26


       27.     Defendant admits the allegations of Paragraph 27 of the Complaint.

       28.     Defendant admits the allegations of Paragraph 28 of the Complaint.

       29.     Defendant denies the allegations of Paragraph 29 of the Complaint.

       30.     Defendant denies the allegations of Paragraph 30 of the Complaint.

       31.     Defendant denies the allegations of Paragraph 31 of the Complaint.

       32.     Defendant denies the allegations of Paragraph 32 of the Complaint.

       33.     Defendant denies the allegations of Paragraph 33 of the Complaint.

       34.     Defendant denies the allegations of Paragraph 34 of the Complaint.

       35.     Defendant denies the allegations of Paragraph 35 of the Complaint.

       36.     Defendant denies the allegations of Paragraph 36 of the Complaint.

       37.     Defendant adopts and reasserts its responses to Paragraph 1-36 of the Complaint.

       38.     Defendant denies the allegations of Paragraph 38 of the Complaint.

       39.     Defendant denies the allegations of Paragraph 39 of the Complaint.

       40.     Defendant denies the allegations of Paragraph 40 of the Complaint.

       41.     Defendant denies the allegations of Paragraph 41 of the Complaint.

       42.     Defendant denies the allegations of Paragraph 42 of the Complaint.

       43.     Defendant adopts and reasserts its responses to Paragraph 1-42 of the Complaint.

       44.     Defendant denies the allegations of Paragraph 44 of the Complaint.

       45.     Defendant denies the allegations of Paragraph 45 of the Complaint.

       46.     Defendant denies the allegations of Paragraph 46 of the Complaint.

       47.     Defendant adopts and reasserts its responses to Paragraph 1-46 of the Complaint.

       48.     Defendant denies the allegations of Paragraph 48 of the Complaint.

       49.     Defendant denies the allegations of Paragraph 49 of the Complaint.



Defendant’s Original Answer                                                         Page 3
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18              Page 4 of 8 PageID 27


       50.     Defendant denies the allegations of Paragraph 50 of the Complaint.

       51.     Defendant adopts and reasserts its responses to Paragraph 1-50 of the Complaint.

       52.     Defendant denies the allegations of Paragraph 52 of the Complaint.

       53.     Defendant denies the allegations of Paragraph 53 of the Complaint.

       54.     Defendant denies the allegations of Paragraph 54 of the Complaint.

       55.     Defendant denies the allegations of Paragraph 55 of the Complaint.

       56.     Defendant denies the allegations of Paragraph 56 of the Complaint.

       57.     Defendant adopts and reasserts its responses to Paragraph 1-56 of the Complaint.

       58.     Defendant denies the allegations of Paragraph 58 of the Complaint.

       59.     Defendant denies the allegations of Paragraph 59 of the Complaint.

       60.     Defendant denies the allegations of Paragraph 60 of the Complaint.

       61.     Defendant adopts and reasserts its responses to Paragraph 1-60 of the Complaint.

       62.     Defendant denies the allegations of Paragraph 62 of the Complaint.

       63.     Defendant denies the allegations of Paragraph 63 of the Complaint.

       64.     Defendant denies the allegations of Paragraph 64 of the Complaint.

       65.     Defendant denies the allegations of Paragraph 65 of the Complaint.

       66.     Defendant adopts and reasserts its responses to Paragraph 1-65 of the Complaint.

       67.     Defendant denies the allegations of Paragraph 67 of the Complaint.

       68.     Defendant denies the allegations of Paragraph 68 of the Complaint.

       69.     Defendant denies the allegations of Paragraph 69 of the Complaint.

       70.     Defendant denies the allegations of Paragraph 70 of the Complaint.

       71.     Defendant denies the allegations of Paragraph 71 of the Complaint.

       72.     Defendant denies the allegations of Paragraph 72 of the Complaint.



Defendant’s Original Answer                                                         Page 4
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18                Page 5 of 8 PageID 28


        73.     Defendant adopts and reasserts its responses to Paragraph 1-72 of the Complaint.

        74.     Defendant denies the allegations of Paragraph 74 of the Complaint.

        75.     Defendant denies the allegations of Paragraph 75 of the Complaint.

        76.     Defendant denies the allegations of Paragraph 76 of the Complaint.

        77.     Defendant denies the allegations of Paragraph 77 of the Complaint.

        78.     Defendant denies the allegations of Paragraph 78 of the Complaint.

        79.     Defendant denies the allegations of Paragraph 79 of the Complaint.

        80.     Defendant denies the allegations of Paragraph 80 of the Complaint.

        81.     Defendant denies the allegations of Paragraph 81 of the Complaint.

        82.     Defendant admits that Plaintiff has demanded trial by jury, but Defendant denies

that Plaintiff is entitled to any trial of her allegations.

        83.     Defendant denies that Plaintiff is entitled to any of the relief sought in the

Complaint.

        84.     All allegations of the Complaint not expressly admitted above are hereby denied.

                                                 Defenses

        1.      The Complaint fails to state claims upon which relief can be granted.

        2.      Plaintiff’s claims, if any, are not properly before this Court, in that Plaintiff’s

Complaint was filed in violation and breach of her agreement, governed by the Federal

Arbitration Act, 9 U.S.C. §§ 1 et seq., in her Independent Contractor Agreement to submit all

claims arising under the Agreement, excepting only claims under its Non-Competition Covenant,

Non-Solicitation and Customer Information sections, to binding arbitration before the American

Arbitration Association under its Commercial Arbitration Rules.




Defendant’s Original Answer                                                             Page 5
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18                Page 6 of 8 PageID 29


       3.      Plaintiff’s claims are barred, in whole or in part, by waiver, estoppel and/or

ratification by her own actions, including repeatedly insisting that she work only as an

independent contractor for Defendant.

       4.      To the extent that the Fair Labor Standards Act applies to Plaintiff and Defendant,

which Defendant denies, Plaintiff’s minimum wage claims are barred, in whole or in part, by the

statute of limitations set forth in 29 U.S.C. §255.

       5.      To the extent that the FLSA applies to Plaintiff and Defendant, which Defendant

denies, Defendant would show, pursuant to 29 U.S.C. §260, that any acts or omissions giving

rise to Plaintiff’s FLSA allegations were in good faith and that Defendant had reasonable

grounds for believing that its alleged acts and omissions were not a violation of the Fair Labor

Standards Act of 1938, as amended.

       6.      Plaintiff’s quantum meruit allegations are barred by the existence of valid express

contracts between Plaintiff and Defendant covering the services provided by Plaintiff.

       7.      Plaintiff’s quantum meruit allegations are barred by her unclean hands.

       8.      Plaintiff’s promissory estoppel allegations are barred by the existence of valid

express contracts between Plaintiff and Defendant covering the services provided by Plaintiff.

       9.      Plaintiff’s promissory estoppel allegations are barred by the parol evidence rule.

       10.     Plaintiff’s promissory estoppel allegations are barred by her unclean hands.

       11.     Plaintiff’s conversion allegations fail to state a claim upon which relief can be

granted because they fail to identify specific chattel, rather than simply an indebtedness that

could, if actually owed to Plaintiff, be discharged by the payment of money.

       12.     Plaintiff’s conversion allegations are barred by, or must be reduced in accordance

with, Chapter 33 of the Texas Civil Practice and Remedies Code.



Defendant’s Original Answer                                                          Page 6
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18               Page 7 of 8 PageID 30


       13.     Pursuant to Federal Rule of Civil Procedure 9(c), Defendant denies that Plaintiff

may assert a claim under the Texas Theft Liability Act, Plaintiff having failed to provide the

notice required by Section 31.04 of the Texas Penal Code.

       14.     To the extent that the Family and Medical Leave Act applies to Defendant, which

Defendant denies, Plaintiff’s allegations of FMLA interference with her right to receive benefits

under the FMLA are barred by her admissions in Paragraphs 18 and 78 of the Complaint that she

returned to work for Defendant at the same position or a promoted position after her

pregnancy/childbirth.

       15.     To the extent that 42 U.S.C. §§2000e et seq. applies to Defendant, which

Defendant denies, the admissions of Paragraph 78 of the Complaint that Plaintiff gave birth on

January 21, 2018, and returned to work on February 26, 2018, together with her admission in

Paragraph 20 of the Complaint that she was “promoted” on June 11, 2018, prevent Plaintiff from

establishing a prima facie case of a statutory violation. As admitted in Paragraph 21 of the

Complaint, Mr. Bitton was Plaintiff’s purported “supervisor” throughout that period.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant Tecomax, LLC prays that the

Court enter an order compelling Plaintiff’s claims and causes of action, if any, against it to

binding arbitration before the American Arbitration Association in accordance with the

arbitration agreement in the Parties’ Independent Contractor Agreement and the AAA’s

Commercial Arbitration Rules, and that the Court stay Plaintiff’s claims and causes of action,

and all discovery thereon, against Defendant pending resolution of Plaintiff’s claims and causes

of action, and Defendant’s defenses, in arbitration; Defendant further prays that the Court

thereafter enter final judgment that Plaintiff recover nothing of and from Defendant, that



Defendant’s Original Answer                                                        Page 7
     Case 3:18-cv-02730-N Document 5 Filed 11/08/18                  Page 8 of 8 PageID 31


Defendant be discharged to go hence without delay and recover its costs, that Plaintiff’s claims

and causes of action, if any, be dismissed with prejudice to their re-filing, in whole or in part, and

that Defendant recover such other and further relief, at law or in equity, to which it may be justly

entitled.

Dated: November 8, 2018                        Respectfully submitted,


                                               /s/ Gary D. Sarles
                                               Gary D. Sarles
                                               Texas Bar No. 17651100
                                               gsarles@sarleslaw.com

                                               SARLES & OUIMET
                                               370 Founders Square
                                               900 Jackson Street
                                               Dallas, Texas 75202-4436
                                               Telephone: (214) 573-6300
                                               Telecopier: (214) 573-6306
                                               ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

        I, Gary D. Sarles, an attorney, state that I caused a copy of Defendants’ Original Answer
to be served via the Electronic Filing System on all counsel of record. Service was accomplished
on November 8, 2018.


                                               /s Gary D. Sarles
                                               Gary D. Sarles




Defendant’s Original Answer                                                             Page 8
